UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14094 Meadowbrook Insurance Group, Inc. (Exact name of Registrant as specified in its charter) Michigan 38-2626206 (State of Incorporation) (IRS Employer Identification No.) 26255 American Drive, Southfield, Michigan48034 (Address, zip code of principal executive offices) (248) 358-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filerx Non-accelerated filero Smaller Reporting Companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The aggregate number of shares of the Registrant’s Common Stock, $.01 par value, outstanding on May 4, 2011, was 53,275,204. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Consolidated Statements of Income (unaudited) 2 Consolidated Statements of Comprehensive Income (unaudited) 3 Consolidated Balance Sheets (unaudited) 4 Consolidated Statement of Shareholders’ Equity (unaudited) 5 Consolidated Statement of Cash Flows (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7-24 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25-37 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38-39 ITEM 4 – CONTROLS AND PROCEDURES 40 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 41 ITEM 1A – RISK FACTORS 41 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 6 – EXHIBITS 42 SIGNATURES 43 1 Table of Contents PART 1 - FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, (Unaudited) (In thousands, except share data) Revenues Premiums earned Gross $ $ Ceded ) ) Net earned premiums Net commissions and fees Net investment income Realized gains (losses): Total other-than-temporary impairments on securities ) ) Portion of loss recognized in other comprehensive income — — Net other-than-temporary impairments on securities recognized in earnings ) ) Net realized gains excluding other-than-temporary impairments on securities Net realized gains (losses) ) Total revenues Expenses Losses and loss adjustment expenses Reinsurance recoveries ) ) Net losses and loss adjustment expenses Policy acquisition and other underwriting expenses General, selling and administrative expenses General corporate expenses Amortization expense Interest expense Total expenses Income before taxes and equity earnings Federal and state income tax expense Equity earnings of affiliates, net of tax Equity earnings of unconsolidated subsidiaries, net of tax ) Net income $ $ Earnings Per Share Basic $ $ Diluted $ $ Weighted average number of common shares Basic Diluted Dividends paid per common share $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 2 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, (Unaudited) (In thousands) Net income $ $ Other comprehensive income, net of tax: Unrealized (losses) gains on securities ) Unrealized (losses) gains in affiliates and unconsolidated subsidiaries ) Increase (decrease) on non-credit other-than-temporary impairments on securities ) Net deferred derivative gains (losses) - hedging activity ) Less reclassification adjustment for investment (gains) losses included in net income ) Other comprehensive (losses) gains, net of tax ) Comprehensive income $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 3 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (In thousands, except share data) ASSETS Investments Debt securities available for sale, at fair value (amortized cost of $1,202,626 and $1,170,795) $ $ Equity securities available for sale, at fair value (cost of $25,631 and $25,632) Cash and cash equivalents Accrued investment income Premiums and agent balances receivable, net Reinsurance recoverable on: Paid losses Unpaid losses Prepaid reinsurance premiums Deferred policy acquisition costs Deferred income taxes, net Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Losses and loss adjustment expenses $ $ Unearned premiums Debt Debentures Accounts payable and accrued expenses Funds held and reinsurance balances payable Payable to insurance companies Other liabilities Total liabilities Shareholders’ Equity Common stock, $0.01 stated value; authorized 75,000,000 shares; 53,275,204 and 53,236,542 shares issued and outstanding Additional paid-in capital Retained earnings Note receivable from officer ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 4 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY Common Stock Additional Paid In Capital Retained Earnings Note Receivable from Officer Accumulated Other Comprehensive Income Total Shareholders’ Equity (Unaudited, In thousands) Balances December 31, 2010 $ ) $ $ Net income — Dividends declared and paid — — ) — — ) Change in unrealized on available for sale securities, net of tax — ) ) Change in valuation allowance on deferred tax assets — 49 49 Net deferred derivative gain - hedging activity — Stock award — Long term incentive plan; stock award for 2009-2011 plan years — ) — — — ) Change in investment of affiliates, net of tax — ) ) Change in investment of unconsolidated subsidiaries — (3
